DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims *** is withdrawn in view of the newly discovered reference(s) to Park et al (US 2020/0348532 A1).  Rejections based on the newly cited reference(s) follow.

Claim Objections
Claim 4 (and dependent claims) is objected to because of the following informalities: in line 4, delete “movble” and insert therein --movable--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-4, 6-9, 11, 13, 15-17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al (US 2020/0348532 A1).
In regard to claim 4, Park et al discloses a lens drive device (page 2, section [0049] -  page 5, section [0058], Figures 1 & 2, “100”) comprising: a lens holder capable of holding a lens (page 5, section [0062], Figure 1, “110”); a frame arranged around the lens holder and holding the lens holder relatively movable along a light axis of the lens (page 3, section [0061], Figure 1, “140”); and a drive portion in a light axis direction moving the lens holder relatively to the frame along the light axis (page 4, sections [0083-0085], Figure 1, “120, 130”), wherein the lens holder is formed with a stopper portion opposing to the frame at a lower position in the light axis direction of the frame (page 3, section [0069], Figure 3, “111b”), the stopper portion is provided with an end surface capable of contacting the frame in the light axis (page 3, section [0069], Figure 3, “111b, 112” & Figure 8, “112, 140”), an intersection corner between the end surface of the stopper portion and a side surface of the lens holder is configured not to touch the frame (Figure 3, “111b, 112” & Figure 8, “112, 140”), and an elastic member is arranged at an upper position of the light axis direction of the frame to bridge a front surface of the frame and a front surface of the lens holder (page 3, sections [0066-0068], Figure 2, “140, 150, 151, 110”).  

Regarding claim 3, Park et al discloses wherein the stopper portion is opposed to the frame in the light axis direction at a position of a side of the polygonal ring shape of the frame (Figure 3, “111b”).  
Regarding claim 6, Park et al discloses wherein the elastic member touches a vibration absorption member (page 21, section [0402], re: shock-absorbing portion provided at upper elastic member).
Regarding claim 7, Park et al discloses wherein the frame is provided with a step surface recessed in the light axis direction, and the vibration absorption member is arranged between the step surface and the elastic member (page 21, section [0402], Figure 22, “1610”).  
Regarding claim 8, Park et al discloses wherein the frame is provided with a step surface recessed in the light axis direction, and an adhesive is arranged between the step surface and the elastic member (page 9, section [0194], Figures 9 & 10, “150-1 – 150-4,” re: conductive adhesive members).
In regard to claim 9, Park et al discloses a lens drive device (page 2, section [0049] -  page 5, section [0058], Figures 1 & 2, “100”) comprising: a lens holder capable of holding a lens (page 5, section [0062], Figure 1, “110”); a frame arranged around the lens holder and holding the lens holder relatively movable along a light axis of the lens (page 3, section [0061], Figure 1, “140”); and a drive portion in a light axis direction moving the lens holder relatively to the frame along the light axis (page 4, sections [0083-0085], Figure 1, “120, 130”), wherein an elastic member is arranged at an upper 
Regarding claim 11, Park et al discloses wherein the elastic member touches a vibration absorption member (page 21, section [0402], re: shock-absorbing portion provided at upper elastic member).  
Regarding claims 13 and 15, Park et al discloses wherein the frame is provided with a step surface recessed in the light axis direction, and a vibration absorption member is arranged between the step surface and the elastic member (page 21, section [0402], Figure 22, “1610”).  
Regarding claim 16, Park et al discloses wherein the frame is provided with a step surface recessed in the light axis direction, and an adhesive is arranged between the step surface and the elastic member (page 9, section [0194], Figures 9 & 10, “150-1 – 150-4,” re: conductive adhesive members).  
Regarding claim 17, Park et al discloses wherein the frame has a polygonal ring shape (Figure 1, “140”).  
Regarding claim 19, Park et al discloses wherein the stopper portion is opposed to the frame in the light axis direction at a position of a side of the polygonal ring shape of the frame (Figure 3, “111b”).  
Allowable Subject Matter
Claims 5, 10, 12, 14, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 5: a lens drive device as claimed, specifically wherein the frame is provided with a convex portion capable of contacting the end surface of the stopper portion of the lens holder, -2-Application No. 16/378,680 the elastic member is arranged at an upper position of the convex portion in the light axis direction, and the stopper portion is arranged at an-a lower position of the convex portion in the light axis direction.  
The prior art fails to teach a combination of all the claimed features as presented in claims 10, 12, 14, 18 and 20: a lens drive device as claimed, specifically wherein the installing member comprises a connecting ring with a cylindrical inner-hollow structure, the connecting ring comprising a pair of adjusting screws symmetrically formed to fasten the lens thereon.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-4, 6-9, 11, 13, 15-17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 16, 2021